12-361-pr
Woodard v. Shanley
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY
ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
               th
York, on the 12 day of December, two thousand twelve.
PRESENT:  DENNY CHIN,
          CHRISTOPHER F. DRONEY,
                         Circuit Judges,
          JOHN GLEESON,
                         District Judge.*
- - - - - - - - - - - - - - - - - - - -x

VICTOR WOODARD,
                  Plaintiff-Appellant,

                        -v.-                            12-361-pr

R. SHANLEY, CAPTAIN, ALBERT PRACK,
               Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:             JAMES M. BOGIN, Prisoners' Legal
                                     Services of New York, Albany, New
                                     York.

FOR DEFENDANT-APPELLEE:              MARTIN A. HOTVET, Assistant
                                     Solicitor General (Barbara D.
                                     Underwood, Solicitor General,
                                     Andrew D. Bing, Deputy Solicitor
                                     General, Nancy A. Spiegel, Senior
                                     Assistant Solicitor General, on the
                                     brief), for Eric T. Schneiderman,


      *
          The Honorable John Gleeson, of the United States
District Court for the Eastern District of New York, sitting by
designation.
                               Attorney General of the State of
                               New York, Albany, New York.

          Appeal from the United States District Court for the

Northern District of New York (Hurd, J.).
          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

          Plaintiff-appellant Victor Woodard appeals from a

judgment entered on December 29, 2011 in favor of defendants

dismissing his complaint in this action brought pursuant to 42

U.S.C. § 1983.   Woodard alleged that his rights under the Due

Process Clause of the Fourteenth Amendment were violated when he

was found guilty in disciplinary proceedings of writing an

anonymous threatening letter while incarcerated at the Coxsackie

Correctional Facility in May 2008.      He contends that the finding

was supported by insufficient evidence.     The district court

denied Woodard's motion for summary judgment and granted

defendants' motion for judgment on the pleadings.     We assume the

parties' familiarity with the facts and procedural history of the

case, and the issues on appeal.

          We review de novo an award of judgment on the pleadings
pursuant to Rule 12(c), accepting the allegations in the

complaint as true and drawing all reasonable inferences in favor

of the non-moving party.   See L-7 Designs, Inc. v. Old Navy, LLC,

647 F.3d 419, 429 (2d Cir. 2011).

          Prison inmates subject to discipline are entitled to,

inter alia, "a written statement of the disposition, including
the evidence relied upon and the reasons for the disciplinary



                                  -2-
actions taken."   Sira v. Morton, 380 F.3d 57, 69 (2d Cir. 2004)

(citing Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974)).

"[J]udicial review of the written findings required by due

process is limited to determining whether the disposition is

supported by 'some evidence.'"   Id. (quoting Superintendent v.

Hill, 472 U.S. 445, 455 (1985)).   "This standard is extremely

tolerant and is satisfied if there is any evidence in the record

that supports the disciplinary ruling."    Id. (citation and

internal quotation marks omitted).     "Nevertheless . . . the 'some

evidence' standard requires some 'reliable evidence.'"    Id.
(quoting Luna v. Pico, 356 F.3d 481, 488 (2d Cir. 2004)).

          Even if a disciplinary disposition is not supported by

"some evidence," state officials are entitled to qualified

immunity from civil liability for actions performed in the course

of their duties insofar as "their conduct does not violate

clearly established statutory or constitutional rights of which a

reasonable person would have known."    Luna, 356 F.3d at 490

(quoting Wilson v. Layne, 526 U.S. 603, 614 (1999)) (internal
quotation marks omitted).   "For a right to be clearly

established, it 'must have been recognized in a particularized

rather than a general sense.'"   Farid v. Ellen, 593 F.3d 233, 244

(2d Cir. 2010) (quoting Moore v. Andreno, 505 F.3d 203, 214 (2d

Cir. 2007)).

          Even assuming arguendo that the "some evidence"

standard is not satisfied in this case, defendants nevertheless

have qualified immunity from liability because they did not

violate clearly established law.   Here, the hearing officer,


                                 -3-
defendant R. Shanley, explained that he relied on a written

report of a correction officer stating that the officer compared

the threatening letter to documents in twelve inmate guidance

folders before coming across Woodard's admitted writing samples

and concluding that they were "similar and consistent to" the

threatening letter.   Shanley also relied on the testimony of

another officer who compared Woodard's writing samples to the

threatening letter and independently concluded that Woodard was

the author of the threatening letter.   Finally, Shanley relied on

his own inspection of the handwriting samples, informed by his

experience evaluating handwriting as a hearing officer, to

conclude that Woodard wrote the threatening letter.
           "[N]either this circuit nor the Supreme Court has

clearly defined standards for determining what constitutes 'some

evidence' in the context of prison disciplinary hearings; rather,

decisions have addressed the problem piecemeal, focusing on the

discrete problems raised by the facts of particular

cases."   Sira, 380 F.3d at 81.   Neither this Court nor the
Supreme Court has held that three lay handwriting opinions are

insufficient to prove authorship of a threatening communication

in the context of prison disciplinary proceedings, or that

additional corroborating evidence is necessary.   Thus,

defendants' conduct did not violate Woodard's clearly established

due process rights.




                                  -4-
          We have considered Woodard's remaining arguments and
find them to be without merit.    Accordingly, we AFFIRM the

judgment of the district court.

                                 FOR THE COURT:
                                 CATHERINE O'HAGAN WOLFE, CLERK




                                  -5-